Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dana Brussel (Reg. No.: 45,717) on 02/24/2022.  
The application has been amended as follows: (amended claims 21, 30, and 40).
In claim 21, lines 13-14, “parallel to the longitudinal axis” was deleted, and in its place, --substantially parallel to the projection member-- was inserted.
In claim 30, line 11, “blade extending” was deleted, and in its place, --blade having a curvature extending--

In claim 40, lines 12-13, “such that opposing ends of the blade are parallel” was deleted, and in its place, --that is substantially parallel-- was inserted.
Reasons for Allowance
Claims 21, 22, 24, 26-31, 34, 35, and 37-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a surgical instrument comprising, inter alia, a tool portion pivotally secured with the coupling member by a pivot pin; wherein the tool portion including a projection member including a blunt end portion distal of the coupling member; and a cutting member including a blade and extending outward from the projection member such that the projection member and the cutting member define a gap therebetween, the blade having a curvature extending from the projection member to a portion of the cutting member that is substantially parallel to the projection member, the cutting member distal of the pivot pin, wherein the tool portion is pivotable between a first position in which the projection member is substantially aligned with the longitudinal axis of the elongate body such that the blunt end portion of the projection member is a distal-most portion of the surgical instrument, and wherein the blade of the cutting member is distal of the free distal end of the coupling member when the tool portion is in the first position.
The closest prior art, Timberlake (US Pub. No.: 2006/0258954) discloses a surgical instrument comprising an elongate body, a tool assembly including a coupling .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JING RUI OU/Primary Examiner, Art Unit 3771